PER CURIAM.
Appellant challenges the imposition of liens on his inmate trust account for court costs incurred in his challenge of a disciplinary report and for filing this appeal. The disciplinary report resulted in Appellant losing the ability to earn gain-time during the time he served in disciplinary confinement, and also affects his ability to be released on parole. Because Appellant’s challenge of the disciplinary report directly affects the time he would serve in prison, the trial court erred by imposing the liens on Appellant’s inmate account. See Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003); Jackson v. McDonough, 31 Fla. L. Weekly D2299, — So.2d -, 2006 WL 2527244 (Fla. 1st DCA Sept. 5, 2006); Yasir v. McDonough, 31 Fla. L. Weekly D1459, — So.2d -, 2006 WL 1419271 (Fla. 1st DCA, May 25, 2006).
The orders imposing liens for costs of challenging the disciplinary action and for filing this appeal are REVERSED.
HAWKES, THOMAS, and ROBERTS, JJ., concur.